DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamano et al. US 2007/0036575 A1 (Hamano).
Regarding claim 1, Hamano teaches an image forming apparatus, comprising: 
an engine (120) to form an image on an image forming medium (¶0025-¶0026); 
a transfer device (pck-up rollers 132-135, feed rollers 136-139, transport rollers 142-145, registration roller 141 and transfer roller 126) to pick up a printing medium and transfer the printing medium to a transfer path to supply the printing medium to the engine (¶0029); 
a sensor (¶0034) to sense the printing medium at a predetermined position on the transfer path; and 
a processor (CPU 301) to determine whether a transfer delay of the printing medium occurs by continuously measuring a movement time of the printing medium and comparing the measured movement time to a predetermined movement time (i.e., continuously maintaining the “target time between sheets,” ¶0066-¶0067) and to adjust a pickup timing to advance a pickup by the transfer device of a next printing medium corresponding to a next page when the processor determines the transfer delay occurs (i.e., the time is shorter, ¶0077).  
claim 2, Hamano teaches the image forming apparatus of claim 1, wherein the processor is to: 
control (CPU 301) the engine to perform image forming for each printing medium at a predetermined image start time interval (i.e., target time between sheets), control the transfer device to pick up the printing medium at a predetermined pickup time interval beginning from a start of the predetermined image start time interval (i.e., time between sheets), and adjust the predetermined pickup time interval when the transfer delay occurs (FIG. 6).  
Regarding claim 3, Hamano teaches the image forming apparatus of claim 2, wherein the processor is to control the engine when the transfer delay occurs, so that image forming is performed with an interval longer than the predetermined image start time interval (FIG. 9, ¶0094-¶0095). 
Regarding claim 4, Hamano teaches the image forming apparatus of claim 3, wherein the processor is to calculate a delay time of the printing medium, delay an image start timing of the next printing medium by the delay time, and advance a pickup timing of the next printing medium by an integer multiple of the delay time (Tα, ¶0067).  
Regarding claim 5, Hamano teaches the image forming apparatus of claim 1, wherein the processor is to control the transfer device and the engine so that an operating speed of the transfer device and the engine are the same during printing of the printing medium and printing of the next printing medium (¶0065-¶0067).  
Regarding claim 6, Hamano teaches the image forming apparatus of claim 1, wherein the processor, is to control the transfer device so that the printing medium is picked up faster 
Regarding claim 7, Hamano teaches the image forming apparatus of claim 6, wherein the predetermined event is one of opening and closing of the printing medium loading tray, turning on power, and changing a type of the printing medium in the tray (¶0084).  
Regarding claim 8, Hamano teaches the image forming apparatus of claim 6, wherein the processor is to determine whether the transfer delay occurs when the printing medium is sensed, and when the transfer delay does not occur, the processor (CPU 301) is to control the transfer device to pick up the next printing medium according to the predetermined pickup time interval (¶0072-¶0075).  
Regarding claim 9, Hamano teaches an image forming method (FIG. 5-6) of an image forming apparatus, the method comprising: 
forming an image on an image forming medium (start); 
picking up a printing medium and transferring the printing medium to a transfer path so that the image formed on the image forming medium can be transferred to the printing medium (¶0029); 
by continuously measuring a movement time of the printing medium and comparing the measured movement time to a predetermined movement time (i.e., continuously maintaining the “target time between sheets,” ¶0066-¶0067) and 
adjusting a pickup timing to advance a pickup by the transfer device of a next printing medium corresponding to a next page when the processor determines the transfer delay occurs (i.e., the time is shorter, ¶0077).  
claim 10, Hamano teaches the method of claim 9, wherein 
the forming the image comprises performing image forming for each printing medium at a predetermined image start time interval (time between sheets), 
the picking up comprises picking up the printing medium at a predetermined pickup time interval beginning from a start of the predetermined image start time interval (FIG. 9-10), and 
the adjusting comprises adjusting the predetermined pickup time interval (FIG. 5-6).  
Regarding claim 11, Hamano teaches the method of claim 10, wherein the forming the image comprises: 
performing image forming with an interval longer than the predetermined image start time interval when the transfer delay occurs (FIG. 9, ¶0094-¶0095). 
Regarding claim 12, Hamano teaches the method of claim 11, further comprising: 
calculating a delay time of the printing medium, wherein the adjusting comprises: delaying an image start timing of the next printing medium by the delay time, and advancing a pickup timing of the next printing medium by an integer multiple of the delay time (Tα, ¶0067).  
Regarding claim 13, Hamano teaches the method of claim 10, wherein the picking up comprises, when an19WO 2019/142983PCT/KR2018/007738 initial print command is input after a predetermined event occurs, picking up the medium faster than the predetermined pickup time interval (¶0065-¶0067).  
Regarding claim 14, Hamano teaches the method of claim 13, wherein the predetermined event is one of opening and closing of the printing medium loading tray, turning on power, and changing a type of the printing medium in the tray (¶0084).  
claim 15, Hamano teaches the method of claim 13, wherein the adjusting comprises determining whether the transfer delay occurs when the printing medium is sensed, and when the transfer delay does not occur, adjusting the pickup timing so a start of the pickup of the next printing medium is performed according to the predetermined pickup time interval (¶0072-¶0075).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA L ELEY/